Citation Nr: 0301890	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a surgical chest 
scar.

2.  Entitlement to service connection for an eye disability, 
to include eye floaters, myopic astigmatism, and tilted right 
optic nerve.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1997.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2001, the issues 
listed above were the subject of remand action by the Board, 
in order to address due process concerns.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  A surgical chest scar is not currently shown.

2.  An eye disability for which VA benefits can be granted is 
not currently shown.

3.  A diagnosis of hypertension is not shown.

4.  Hearing loss of sufficient severity as to constitute a 
disability for VA benefits purposes is not shown.


CONCLUSIONS OF LAW

1.  A surgical chest scar was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2002).

2.  The veteran's claim of entitlement to service connection 
for an eye disorder lacks legal merit and entitlement under 
the law.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2002).  

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2002).

4.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claims for service 
connection, by a statement of the case and supplemental 
statement of the case that advised him as to what evidence 
was needed to establish entitlement to service connection for 
his claimed disabilities, and the applicable statutory and 
regulatory criteria.  In addition, the veteran and his 
representative were furnished a letter by the RO in July 
2001, pursuant to the Board's May 2001 remand, that set forth 
the obligations of the veteran and VA under the VCAA.  VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of all treatment cited by the veteran have been 
sought by VA, and that he has been accorded appropriate VA 
examinations.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  In addition, service connection 
may be awarded for certain enumerated disorders, to include 
hypertension, when manifested to a certain degree within a 
specified period (usually one year) after service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

a.  A surgical chest scar

The veteran has indicated that he had a small cyst removed 
from his left alveolar area, and claims that service 
connection should be awarded for the resultant scar.  A 
review of his service medical records does not indicate that 
any such procedure was undertaken; the report of a separation 
medical examination, dated in July 1996, does not reference 
removal of a cyst on the chest, and a report of medical 
history prepared at that time shows that he denied having, or 
ever having had, a tumor, growth, cyst, or cancer.  In 
additional, service medical records dated between July 1996, 
when the separation medical examination was performed, and 
July 1997, when the veteran separated from active duty, are 
likewise negative for any removal of a cyst on the chest, or 
history thereof.

Inquiry into whether the veteran did, or did not, undergo 
removal of a cyst on his chest is, however, immaterial, in 
that both the inservice and post-service medical evidence are 
devoid of findings that he has a scar on his chest, to 
include as a result of any such procedure.  In particular, 
the report of a March 1998 VA skin examination shows, with 
regard to cyst removal, that the left areolar area was 
totally asymptomatic and has healed without any residual 
scarring; the report indicates diagnoses to include "[n]o 
evidence of scarring at this time."

Service connection cannot be granted for a disorder that is 
not currently manifested.  The United States Court of Appeals 
for Veterans Claims has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where [inservice] incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).

In the instant case, there is no evidence that a surgical 
scar on the chest is manifested.  Service connection for such 
a scar, accordingly, is not appropriate.

b.  An eye disorder

With regard to the veteran's claim of entitlement to service 
connection for an eye disorder, and in particular eye 
floaters, myopic astigmatism, and tilted right optic nerve, 
the Board notes that a May 1988 service medical record shows 
complaints of constant tearing, and left eye vitreous 
floaters.  On separation examination in July 1996, his 
uncorrected distant vision was recorded as 20/30 for the 
right eye, and as 20/20 for the left eye, as compared to 
uncorrected distant vision of 20/25, bilaterally, on entrance 
into service in July 1980.  A report of medical history 
prepared in July 1996, in conjunction with that separation 
examination, shows that he denied having, or ever having had, 
eye trouble, and does not reflect an inservice history of eye 
problems.  In April 1997, the report of a physical 
examination conducted pursuant to motor vehicle operation 
shows that his uncorrected distance visual acuity was 20/30, 
bilaterally, with no evidence of disease or injury in either 
eye. 

The report of a March 1998 VA eye examination shows that his 
visual fields were full, that his uncorrected visual acuity 
was 20/20 for the right eye and 20/25 for the left eye, and 
that his near vision was 20/20, bilaterally.  He had full 
ductions and versions on motility testing, and slit lamp 
examination was completely normal.  There were normal lids 
and lashes.  The conjunctivae and sclera were quiet and 
white, while the cornea and iris were normal in each eye.  
His lenses were clear, albeit with occasional cortical 
cataractous spokes that were "visually insignificant."  
Macula vessels and periphery were normal in both eyes.  The 
examiner noted that, while the veteran did have a tilted 
right optic nerve, this "makes sense given his myopia and 
astigmatism."  The report indicates impressions of myopic 
astigmatism, and titled right optic nerve "which is not a 
pathological condition."  The report does not note any 
complaints of, or findings relating to, eye floaters.

In brief, the medical evidence does not indicate the presence 
of inservice eye problems, other than the complaints in 1988 
of floaters and excessive tearing, and slight impairment in 
uncorrected visual acuity.  The most recent medical evidence, 
however, shows that the only eye disorders that are currently 
manifested are myopic astigmatism and a tilted right optic 
nerve.  Under 38 C.F.R. § 3.303(c) (2002), refractive error 
of the eye, which is what myopia and astigmatism are, is not 
a disease or injury "within the meaning of applicable 
legislation"; that is, it is not a disorder for which 
service connection can be assigned.  Likewise, the tilted 
right optic nerve has been deemed to be other than a 
pathological condition; the provisions of 38 C.F.R. 
§ 3.303(c) stipulate that a congenital or developmental 
defect, such as a disorder that is not a pathological 
condition, is again not a disability for which service 
connection may be granted.  

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED R.CIV.P. 
12(b)(6) (failure to state a claim upon which relief can be 
granted).  In this case, the law and not the evidence is 
indeed dispositive.  The veteran's claim of entitlement to 
service connection for an eye disorder lacks legal merit and 
entitlement under the law and, accordingly, cannot be 
granted.

c.  Hypertension

With regard to the veteran's claim of entitlement to service 
connection for hypertension, his service medical records show 
that, on entrance in July 1980, his blood pressure was 
recorded as 142/76, and in August 1997, immediately prior to 
his separation, as 142/74.  Between those two dates, his 
systolic pressure was recorded as ranging between 102 and 
142; of the approximately 28 blood pressure readings noted in 
that period, only five systolic readings were greater than 
130.  Similarly, his diastolic pressure readings between his 
entrance into service and his separation therefrom were 
recorded as ranging between 62 and 96, with only three 
readings of 90 or greater.  At no time do any of these 
records show that hypertension was diagnosed.  The report of 
the separation medical examination, dated in July 1996, shows 
that the veteran's blood pressure was recorded as 110/80, and 
does not indicate the presence of hypertension, or a history 
thereof.  It is noted that, for VA rating and compensation 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and that 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.101, 
Diagnostic Code 7101, Note (1) (2002).  In brief, the 
veteran's service medical records do not show that 
hypertension was either diagnosed, or that blood pressure 
readings were sufficiently elevated as to warrant a finding 
that hypertension had been manifested.

The post-service medical evidence likewise does not 
demonstrate that hypertension has been manifested.  The 
report of the VA examination conducted in March 1998 shows 
that the veteran's "face (sic) sheet" cited borderline 
hypertension; however, that report indicates that his blood 
pressure was recorded as 136/88, and does not indicate that a 
diagnosis of hypertension was rendered.  Medical evidence 
dated subsequent to March 1998 shows that the veteran's 
systolic pressure was recorded as ranging between 128 and 
139, and that his diastolic pressure was recorded as ranging 
between 77 and 88.  These records do not indicate that a 
finding of hypertension was made.

In view of the foregoing, the Board must conclude that 
hypertension is not currently manifested. As discussed above, 
service connection cannot be granted in the absence of a 
proof of a present disability.  Brammer, supra.  The 
veteran's claim of entitlement to service connection for 
hypertension accordingly fails.

d.  Hearing loss

The veteran's service medical records show that, on entrance, 
his hearing was recorded, for pure tone thresholds, as 
ranging between 0 (zero) decibels and 25 decibels (for the 
left ear at 2000 hertz), for frequencies between 500 hertz 
and 4000 hertz.  On separation examination in July 1996, his 
hearing was recorded, for pure tone thresholds, as ranging 
between 0 (zero) decibels and 20 decibels, with a recording 
of 30 decibels at 3000 hertz on the left.  The report of an 
audiogram conducted in September 1997, the day before his 
actual separation from service, shows that his hearing was 
recorded, for pure tone thresholds for the frequencies 
between 500 hertz and 4000 hertz, as ranging between 5 
decibels and 25 decibels, with again a recording of 30 
decibels on the left.  

The report of a March 1998 VA audiological examination shows 
that both right ear and left ear thresholds ranged, at 
frequencies between 500 hertz and 4000 hertz, between 0 
(zero) decibels and 20 decibels, and that speech recognition 
scores obtained using the Maryland CNC test were 100 percent 
in each ear.

Hearing loss, however, is deemed, for the purposes of 
applying the laws administered by VA, as constituting a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).  In the 
instant case, those criteria are not satisfied; while the 
veteran's hearing may have decreased in acuity while he was 
in service, neither his service medical records, nor the 
report of the post-service VA examination, demonstrates that 
any hearing impairment is of such severity as to constitute a 
disability for VA purposes.  It must therefore be found that 
hearing loss, as defined by VA, is not shown to be 
manifested.  It must again be reiterated that service 
connection cannot be granted in the absence of a proof of a 
present disability.  Brammer, supra.  The veteran's claim of 
entitlement to service connection, accordingly, fails.


ORDER

Service connection for a surgical chest scar is denied.  
Service connection for an eye disability, to include eye 
floaters, myopic astigmatism, and tilted right optic nerve, 
is denied.  Service connection for hypertension is denied.  
Service connection for hearing loss is denied.



		
	C. P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

